DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 RED APPLE HOLLYWOOD, LLC, a Florida Limited Liability Company,
                       Appellant,

                                    v.

MG3 HOLLYWOOD, LLC, a Florida Limited Liability Company; CITY OF
     HOLLYWOOD and CITY OF HOLLYWOOD COMMUNITY
  REDEVELOPMENT AGENCY FOR THE DOWNTOWN DISTRICT,
                         Appellees.

                              No. 4D17-2680

                              [July 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. 15-8746 CACE
(25).

  Stephanie Alexander and Reid A. Cocalis of Tripp, Scott, P.A., Fort
Lauderdale, for appellant.

  James C. Brady of Saul Ewing Arnstein & Lehr LLP, Hollywood, for
appellee MG3 Hollywood, LLC.

   Laura K. Wendell and Daniel L. Abbott of Weiss Serota Helfman Cole
& Bierman, P.L., Fort Lauderdale, for appellees City of Hollywood and
City of Hollywood Community Redevelopment Agency For The Downtown
District.

PER CURIAM.

   Affirmed.

MAY, CIKLIN, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.